DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Amendment filed February 25, 2021.
	Claims 1-9, 12-15 and 17-20 are pending.  Claims 1-3, 5, 6-9, 19 and 20 are amended.  Claims 10-11 and 16 are canceled. Claims 1, 5, 19 and 20 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2011 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 and 12-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (US 2007/0230253).
	Regarding independent claim 1, Kim discloses an apparatus (Fig. 33) comprising:
	a substrate (see page 3, par. 0035);
	a memory cell string (Fig. 19) including a body having a length extending in a direction perpendicular to the substrate (Fig. 19 shows a memory cell string having memory cells in a perpendicular direction), and memory cells located in different levels of the apparatus and located along the body (Fig. 19 shows memory cells from WL0-WL31), the memory cells stacked one over another within the memory string in the direction perpendicular to the substrate (Fig. 19 shows memory cells stacked one over another, for example: memory cell connected to WL1 is above the memory cell connected to WL0); and
	a module (Fig. 33: 333, 334, 335, 336 and charge pump) configured to:
	erase information, during a first stage of an erase operation, from the memory cells (“page erase scheme 2A,” see page 6, par. 0121-0122);
	determine, during a second stage of the erase operation, whether a state of a selected memory cell of the memory cells is within a target value range (“erase verify operation,” see page 3, par. 0040); and
	apply a negative voltage to the body of the memory cell string during a time interval between the first and second stage (see page 6, Table 4, -18V to the selected word lines which are part of the body of the memory cell string and it is applied in the page erase scheme 2A but before the erase verify); and
	apply zero volts, during the second stage, to the body of the memory cell string through either a data line coupled to the body of the memory cell string or a source coupled to the body of the memory cell string (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
	Regarding claim 2, Kim discloses wherein the module comprises a reset circuit to provide either the negative voltage or zero volts, the reset circuit coupled to the body through the data line (Fig. 33: charge pump, 335 and 336 can be labeled as “reset circuit” to apply negative voltage and/or zero volts to the memory cell string and is also electrically coupled through the cell array to the bit lines BLs).
	Regarding claim 3, Kim discloses the module comprises a reset circuit to provide either the negative voltage or zero volts, the reset circuit coupled to the body through the source (Fig. 33: charge pump, 335 and 336 can be labeled as “reset circuit” to apply negative voltage and/or zero volts to the memory cell string and is also physically and electrically coupled to the common source line CSL).
	Regarding claim 4, Kim discloses wherein the apparatus comprises a memory device (Fig. 33: 1400), and the memory device comprises the memory cell string (Fig. 19).
	Regarding independent claim 5, Kim discloses an apparatus (Fig. 33) comprising:
	a substrate (see page 3, par. 0035);
(Fig. 19) including memory cells located in different levels of the apparatus (Fig. 19 shows memory cells from WL0-WL31), the memory cell string including a body associated with the memory cells (Fig. 19 shows a memory cell string having memory cells in a perpendicular direction), the memory cells located along a length of the body and stacked one over another in a direction perpendicular to the substrate (Fig. 19 shows memory cells stacked one over another, for example: memory cell connected to WL1 is above the memory cell connected to WL0);
	a negative charge pump (Fig. 33: 335-336 and charge pump) including an output to provide a negative voltage (see page 6, Table 4, -18V to the selected word lines); and
	a module (Fig. 33: 333, 334, 335, 336 and charge pump) configured to perform an erase operation on the memory cells (“page erase scheme 2A,” see page 6, par. 0121-0122), the erase operation including a first stage (“page erase scheme 2A,” see page 6, par. 0121-0122) and a second stage (“erase verify operation,” see page 3, par. 0040), the module (Fig. 33: 333, 334, 335, 336 and charge pump) is configured to erase information from the memory cells during the first stage (“page erase scheme 2A,” see page 6, par. 0121-0122) and to determine, during the second stage, whether a state of a selected memory cell of the memory cells reached a target value (“erase verify operation,” see page 3, par. 0040), to couple the output of the negative charge pump to the body of the memory cell string during a time interval between the first and second stages (see page 6, Table 4, -18V to the selected word lines which are part of the body of the memory cell string and it is applied in the page erase scheme 2A but before the erase verify), and to apply zero volts, during the second stage, to (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
	Regarding claim 6, Kim discloses a conductive region (Fig. 19: WLs, CSL BLs and P-well are conductive regions), wherein:
	the module (Fig. 33: 333, 334, 335, 336 and charge pump) is configured to couple the output of the negative charge pump (Fig. 33: 335-336 and charge pump) to the body of the memory cell string through the conductive region (Fig. 19: WL27, CSL and P-well are conductive regions);
	the body includes a material having a first conductivity type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a first type “n+”); and
	the conductive region includes a material having a second conductivity type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a second type “P-substrate”).
	Regarding claim 7, Kim discloses wherein the module (Fig. 33: 333, 334, 335, 336 and charge pump) includes:
	a control circuit (Fig. 33: 335 and 336) to perform the erase operation (“page erase scheme 2A,” see page 6, par. 0121-0122); and
	a reset circuit (Fig. 33: 333 and 334) to couple the output of the negative charge pump to the body of the memory cell string through either a data line coupled to the body of the memory cell string or a source coupled to the body of the memory cell string (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
	Regarding claim 8, Kim discloses wherein the conductive region forms a portion of the source (Fig. 19: CSL).
	Regarding claim 9, Kim discloses wherein the conductive region forms a portion of the data line (Fig. 19: BL).
	Regarding claim 12, Kim discloses wherein the body of the memory cell string includes a first material and a second material coupled to the first material, the first material having a first conductivity type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a first type “n+”), and the second material having a second conductivity type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a second type “P-substrate”).
	Regarding claim 13, Kim discloses wherein the first material includes a semiconductor material of n-type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a first type “n+”), and the second material includes a semiconductor of p-type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a second type “P-substrate”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2007/0230253) in view of Itagaki et al. (U.S. 2011/0235421; hereinafter “Itagaki”).
	Regarding claim 14, Kim discloses the limitations with respect to claim 5.
	However, Kim is silent with respect to wherein each memory cells includes a charge storage material, and the charge storage material is polysilicon.
	Similar to Kim, Itagaki teaches an apparatus (Fig. 7) comprising a substrate (Fig. 2: 10, see also pages 3-4, par. 0053), a memory cell string (Fig. 2: MS, see also page 3, par. 0044) including a body having a length extending in a direction perpendicular to the substrate (see page 3, par. 0044), and memory cells located in different levels of the apparatus and located along the body (Fig. 2: MTr1~8).
	Furthermore, Itagaki teaches each memory cells includes a charge storage material, and the charge storage material is polysilicon (see page 4, par. 0063).
	Since Itagaki and Kim are both from the same field of endeavor, the teachings by Itagaki would have been recognized in the pertinent art of Kim.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Itagaki to the teachings of Kim for the purpose of allows manufacturing costs to be curbed, see Itagaki’s page 11, par. 0145.
	Regarding claim 15, Kim discloses the limitations with respect to claim 5.
	However, Kim is silent with respect to wherein each of the memory cells includes a charge storage material, and the charge storage material is silicon nitride.
(Fig. 7) comprising a substrate (Fig. 2: 10, see also pages 3-4, par. 0053), a memory cell string (Fig. 2: MS, see also page 3, par. 0044) including a body having a length extending in a direction perpendicular to the substrate (see page 3, par. 0044), and memory cells located in different levels of the apparatus and located along the body (Fig. 2: MTr1~8).
	Furthermore, Itagaki teaches each memory cells includes a charge storage material, and the charge storage material is silicon nitride (see page 4, par. 0062).
Since Itagaki and Kim are both from the same field of endeavor, the teachings by Itagaki would have been recognized in the pertinent art of Kim.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Itagaki to the teachings of Kim for the purpose of allows manufacturing costs to be curbed, see Itagaki’s page 11, par. 0145.
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2007/0230253) in view of Yeh (U.S. 2006/0049448).
	Regarding independent claim 19, Kim teaches a method (see page 3, par. 0035) comprising:
	erasing information, during a first stage of an operation, from memory cells (“page erase scheme 2A,” see page 6, par. 0121-0122) of a memory cell string (Fig. 19), the memory cells of the string located in different levels of a device (Fig. 19 shows memory cells from WL0-WL31), the memory cells located along a length of a body of the memory cell string and stacked one over another in a direction perpendicular to (Fig. 19 shows memory cells stacked one over another, for example: memory cell connected to WL1 is above the memory cell connected to WL0);
	determining, during a second stage of the operation, whether a state of a selected memory cell of the memory cells is within a target value range (“erase verify operation,” see page 3, par. 0040);
	applying a negative voltage to the body of the memory cell string during a time interval between the first and second stages (see page 6, Table 4, -18V to the selected word lines which are part of the body of the memory cell string and it is applied in the page erase scheme 2A but before the erase verify), wherein erasing, determining, and applying are performed by memory device (Fig. 33: 1400), and
	applying zero volts, during the second stage, to the body of the memory cell string during the second stage through the source (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
	However, Kim is silent with respect to wherein applying the negative voltage to the body of the memory cell string comprises applying the negative voltage through a source coupled to the body of the memory cell string.
	Similar to Kim, Yeh teaches a method of erasing information from memory cell of a memory cell string (see page 6, par. 0066 and 0069).
	Furthermore, Yeh teaches applying a negative voltage to the body of the memory cell string through a source coupled to the body of the memory cell string (Fig. 2C: -20V, Figs. 7B and 10: Vsub = VBL1 = VBL2 = -10V, see also page 6, par. 0066 and 0069).

	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Yeh to the teachings of Kim for the purpose of erase all of the memory cells coupled in series in a string or multiple strings, see Yeh’s page 6, par. 0066 and 0069.
	Regarding claim 17, Kim in combination with Yeh teaches the combination with respect to claim 19.
	Furthermore, Kim teaches wherein the determining includes obtaining a state of the selected memory cell and comparing a value of the state of the selected memory cell with a target value (“erase verify operation,” see page 3, par. 0040).
	Regarding independent claim 20, Kim teaches a method (see page 3, par. 0035) comprising:
	erasing information, during a first stage of an operation, from memory cells (“page erase scheme 2A,” see page 6, par. 0121-0122) of a memory cell string (Fig. 19), the memory cells of the string located in different levels of a device (Fig. 19 shows memory cells from WL0-WL31), the memory cells located along a length of a body of the memory cell string and stacked one over another in a direction perpendicular to a substrate (Fig. 19 shows memory cells stacked one over another, for example: memory cell connected to WL1 is above the memory cell connected to WL0);
	determining, during a second stage of the operation, whether a state of a selected memory cell of the memory cells is within a target value range (“erase verify operation,” see page 3, par. 0040);
(see page 6, Table 4, -18V to the selected word lines which are part of the body of the memory cell string and it is applied in the page erase scheme 2A but before the erase verify), wherein erasing, determining, and applying are performed by a memory device (Fig. 33: 1400), and
	applying zero volts, during the second stage, to the body of the memory cell string during the second stage through the source (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
However, Kim is silent with respect to wherein applying the negative voltage to the body of the memory cell string comprises applying the negative voltage through a source coupled to the body of the memory cell string.
Similar to Kim, Yeh teaches a method of erasing information from memory cell of a memory cell string (see page 6, par. 0066 and 0069).
	Furthermore, Yeh teaches applying a negative voltage to the body of the memory cell string through a source coupled to the body of the memory cell string (Fig. 2C: -20V, Figs. 7B and 10: Vsub = VBL1 = VBL2 = -10V, see also page 6, par. 0066 and 0069).
	Since Yeh and Kim are both from the same field of endeavor, the teachings by Yeh would have been recognized in the pertinent art of Kim.
Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Yeh to the teachings of Kim for the purpose of erase all of the memory cells coupled in series in a string or multiple strings, see Yeh’s page 6, par. 0066 and 0069.
Regarding claim 18, Kim in combination with Yeh teaches the limitations with respect to claim 20.
Furthermore, Kim teaches applying another negative voltage to the body of the memory cell string after the second stage (Fig. 32 shows a page erase in step 311 where a page erase scheme 2A can be applied, and after 312 is equal “no” and 321 is equal “no” another page erase is performed using a page erase scheme 2A and another negative voltage is applied).
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825